Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Claim Rejection 35 USC 103” filed June 7, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 8-10, Applicant respectfully submits that the applied references fail to disclose or suggest each and every feature of claims 1 and 12. For example, the applied references fail to disclose or suggest at least the features of “determining a coding rate at which to encode data packets based on a quantity of encoded packets used by a receiver for recovery of one data packet; and transmitting a set of encoded packets generated at the coding rate to the receiver” as recited in claim 1. Similarly, the applied references fail to disclose or suggest at least the features of “transmitting, to the transmitter, feedback indicating a quantity of a set of the encoded packets used for recovery of one data packet of the set of data packets; and receiving, from the transmitter, other encoded packets carrying another set of data packets encoded at another coding rate,” as recited in claim 12.

In responses:

Examiner carefully reviewed claim 1.

Claim 1 recites “A method of wireless communication at a communications device, comprising: determining a coding rate at which to encode data packets based on a quantity of encoded packets used by a receiver for recovery of one data packet; and transmitting a set of encoded packets generated at the coding rate to the receiver”

Claim 1 does not recite a receiver transmitting a feedback to the receiver after determining a quantity of encoded packets used at a receiver for recovery of one data packet.

As such, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., feedback) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the rejection is maintained for claim 1.

Examiner carefully reviewed claim 12.

Claim 12 recites “A method of wireless communication at a communications device, comprising: receiving, from a transmitter, encoded packets carrying a set of data packets encoded at a coding rate; transmitting, to the transmitter, feedback indicating a quantity of a set of the encoded packets used for recovery of one data packet of the set of data packets; and receiving, from the transmitter, other encoded packets carrying another set of data packets encoded at another coding rate.

Examiner disagreed because claim 12 or (claim 1) does not recite a method of adjusting another code rate (differently) from the initial code rate after receiving a feedback. 

Examiner disagreed because claim 12 or (claim 1) does not recite a method of adjusting another code rate (differently) from the initial code rate after receiving a feedback that indicating the quantity of encoded packets used is greater or less than a threshold.

Therefore, the rejection is maintained for claims 1 and 12.

In responses:

Examiner carefully reviewed the specification. 

Applicant’s paragraphs 0064, 0070 and 0163 discloses that the transmitter may determine the quantity of encoded packets associated with recovery of the one data packet based on a respective receive status indicator (e.g., ACK feedback) in the feedback that corresponds to each of the encoded packets used for recovery of the one data packet.

The prior art of Welin in [0075] and in figures 3 and 4 discloses that a feedback information may be formulated in various ways, e.g. as an acknowledgement message that indicates that the data block (of quantity of one) was successfully decoded.  In other word, if the data block (of quantity of one) was successfully received by the receiver and the data block (of quantity of one) was used after decoding successfully.

The prior art of Chen in paragraph 0058 clearly discloses that if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B and on the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased.  Chen in [0058] determines whether a quantity of encoded packets used by receiver is very few number or a large number in order to increase or decrease the coding rate.

As such, the prior arts of record clearly discloses the requirement “determining a coding rate at which to encode data packets based on a quantity of encoded packets used by a receiver for recovery of one data packet:

Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welin et al (US 2018/0,331,781), in view of Chen et al. (US 2016/0,241,615)


As per claim 1:

Welin discloses:

A method of wireless communication at a communications device, comprising: 
(Welin Figs 1-7)

(Welin, [0055] In an action 300, the network coding module acquires a data block M to be addressed to a network receiving node.  The data block M may be acquired by splitting up a data packet to be sent in a plurality of data blocks, where the data block M is one data block of the plurality of data blocks)
(Welin, [0056] In a following action 302, the data block M is encoded in accordance with a coding parameter)
(Welin, [0057] In a subsequent action 304, the encoded data block is sent addressed to the network receiving node)

determining a 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

transmitting a set of encoded packets generated at the coding 
(Welin, [0060] In another action 310, which is performed when it in action 308 was determined that the decoding was not successful (N in FIG. 3), the network coding module determines an updated coding parameter value and adjusts the current coding parameter value to the updated coding parameter value…method proceeds with repeating the action 302 of encoding the current data block…before being sent together with their respective coding vectors in the action 304, etc.)

Welin does not clearly disclose:
coding parameter as coding rate

Chen discloses:
coding rate
 (Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Chen’s method of adjusting coding rate as a coding parameter in order to improve service quality.
(Chen, [0070], as a result, though conservative coding rates and/or system-wide coding rates may be used for an initial transmission of content, the coding rates may be adjusted and particularized for one or more areas or sub-areas if the feedback indicates that adjustment will improve service quality)

As per claim 2:

Welin-Chen further discloses:

 transmitting another set of encoded packets generated at another coding 
(Welin, [0060] In another action 310, which is performed when it in action 308 was determined that the decoding was not successful (N in FIG. 3), the network coding module determines an updated coding parameter value and adjusts the current coding parameter value to the updated coding parameter value…method proceeds with repeating the action 302 of encoding the current data block…before being sent together with their respective coding vectors in the action 304, etc.)

determining the quantity of encoded packets that are associated with the recovery of the one data packet based on feedback from the receiver for at least a subset of the other set of encoded packets. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)
 
Chen further discloses:
Another coding rate
 (Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)
In view of motivation previously stated, the claim is rejected. 

As per claim 3:
Welin-Chen further discloses:
wherein the feedback indicates the quantity of encoded packets that are associated with the recovery of the one data packet by the receiver. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 4:
Welin-Chen further discloses:
wherein the feedback comprises a set of messages indicating a respective receive status at the receiver for each of the at least the subset of the other set of encoded packets. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 5:
Welin-Chen further discloses:

receiving information indicating the recovery of the one data packet by the receiver is complete, wherein the quantity of encoded data is determined based on the information indicating the recovery of the one data packet by the receiver is complete and a quantity of the receive statuses corresponding to a time period preceding the information indicating the recovery of the one data packet by the receiver is complete. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 11:
Welin-Chen further discloses:

wherein the determining the coding rate comprises: maintaining the coding rate based on feedback from the receiver. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
 (Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 12:

Welin discloses:

A method of wireless communication at a communications device, comprising: 
(Welin Figs 1-7)

receiving, from a transmitter, encoded packets carrying a set of data packets encoded at a coding rate;  
(Welin, [0055] In an action 300, the network coding module acquires a data block M to be addressed to a network receiving node.  The data block M may be acquired by splitting up a data packet to be sent in a plurality of data blocks, where the data block M is one data block of the plurality of data blocks)
(Welin, [0056] In a following action 302, the data block M is encoded in accordance with a coding parameter)
(Welin, [0057] In a subsequent action 304, the encoded data block is sent addressed to the network receiving node)

transmitting, to the transmitter, feedback indicating a quantity of a set of the encoded packets used for recovery of one data packet of the set of data packets;  and 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

receiving, from the transmitter, other encoded packets carrying another set of data packets encoded at another 
 (Welin, [0060] In another action 310, which is performed when it in action 308 was determined that the decoding was not successful (N in FIG. 3), the network coding module determines an updated coding parameter value and adjusts the current coding parameter value to the updated coding parameter value…method proceeds with repeating the action 302 of encoding the current data block…before being sent together with their respective coding vectors in the action 304, etc.)

Welin does not clearly disclose:
coding parameter as coding rate

Chen discloses:
coding rate
 (Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Chen’s method of adjusting coding rate as a coding parameter in order to improve service quality.
(Chen, [0070], as a result, though conservative coding rates and/or system-wide coding rates may be used for an initial transmission of content, the coding rates may be adjusted and particularized for one or more areas or sub-areas if the feedback indicates that adjustment will improve service quality)

As per claim 13:
Chen-Welin further discloses:
wherein the feedback comprises the quantity of the set of encoded packets used for the recovery of the one data packet. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
 (Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 14:
Chen-Welin further discloses:
determining the quantity of the set of encoded packets used for the recovery of the one data packet. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
 (Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 15:
Welin-Chen further discloses:
wherein the feedback comprises a set of messages indicating a respective receive status for each of the set of the encoded packets. 
(Welin, [0077] In an action 404, … block number may be extracted from received data packets comprising encoded symbols and corresponding coding vectors.  The extracted block numbers may be utilized as an indication of which data block the encoded symbol relates to.  This extracted block number may be utilized as a further basis when compiling the feedback information in the action 410.  For instance, the amount of new block numbers during a specific time period of during a specific number of decoding encoded data blocks may make the feedback information more detailed)
 (Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

Claims 6-10, 16-19 and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welin et al (US 2018/0,331,781), in view of Chen et al. (US 2016/0,241,615), in view of Wang et al. (US 2019/0,190,542)

As per claim 6:
Welin-Chen further discloses:

encoding another data packet at the coding rate using at least one network coding function to generate at least a subset of the set of encoded packets, wherein the network coding function comprises a 

Welin-Chen does not disclose:
Fountain code.

Wang discloses:
Fountain Code.
(Wang, [0006], fountain codes, as FEC codes)
(Wang, Fig. 1 Application Layer, Transport Layer)
(Wang, [0052] Determine the code rate c in accordance…n min is the minimum number of packets required for successful )

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Wang’s method of using fountain code for encoding option into the system of Welin-Chen.
(Wang, [0052] Determine the code rate c in accordance…n min is the minimum number of packets required for successful)

As per claim 7:
Welin-Chen  further discloses:
wherein the determining the coding rate at which to encode data packets comprises: adjusting the coding rate based on feedback from the receiver, wherein the quantity of encoded packets used for the recovery of the one data packet by the receiver is based on the feedback, and 
(Welin, [0060] In another action 310, which is performed when it in action 308 was determined that the decoding was not successful (N in FIG. 3), the network coding module determines an updated coding parameter value and adjusts the current coding parameter value to the updated coding parameter value…method proceeds with repeating the action 302 of encoding the current data block…before being sent together with their respective coding vectors in the action 304, etc.)
(Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)

Welin-Chen  does not clearly disclose:
the coding rate indicates a number of encoded packets to be generated by encoding an individual data packet. 

Wang discloses:
the coding rate indicates a number of encoded packets to be generated by encoding an individual data packet. 
(Wang, [0006], fountain codes, as FEC codes)
(Wang, Fig. 1 Application Layer, Transport Layer)
(Wang, [0052] Determine the code rate c in accordance…n min is the minimum number of packets required for successful )

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Wang’s method of determining the code rate according to minimum number of packets required for successful.
(Wang, [0052] Determine the code rate c in accordance…n min is the minimum number of packets required for successful)

As per claim 8:
Welin-Chen -Wang further discloses:
wherein the adjusting the coding rate comprises: increasing the coding rate based on at least one of the quantity of encoded packets used for the recovery of the one data packet by the receiver being less than the number of encoded packets generated for the recovery of the one data packet or the feedback indicating the recovery of the one data packet by the receiver has successfully completed. 
(Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)

As per claim 9:
Welin-Chen -Wang further discloses:
wherein the adjusting the coding rate comprises: 
decreasing the coding rate based on at least one of the quantity of encoded packets used for the recovery of the one data packet by the receiver being equal to the number of encoded packets generated for the recovery of the one data packet or the feedback indicating the recovery of the one data packet by the receiver has unsuccessfully completed. 
(Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)

As per claim 10:
Welin-Chen -Wang further discloses:
increasing, by a first step value, or decreasing, by a second step value, a number of encoded packets to be generated for recovery of each of a plurality of subpackets into which each data packet is divided. 
(Chen, [0058], subsequent transmissions of data content can be adjusted based on the feedback received from wireless devices 110.  Specifically, the content bit rate, FEC coding rate, and/or MCS may be adjusted based on the type of feedbacks received and available resources for an eMBMS service.  For example, if very few feedbacks of Type 1 are received, network node 115A-C may increase the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets 406B.  On the other hand, if a large number of feedbacks of Type 1 are received, the Content Bit Rate, FEC coding rate, and/or MCS for low quality packets may be decreased)

As per claim 16:
Welin-Chen further discloses:
decoding the set of encoded packets using a network coding decoder configured for decoding 
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

Welin-Chen does not disclose:
Fountain code.

Wang discloses:
Fountain Code.
(Wang, [0006], fountain codes, as FEC codes)
(Wang, Fig. 1 Application Layer, Transport Layer)
(Wang, [0052] Determine the code rate c in accordance…n min is the minimum number of packets required for successful )

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Wang’s method of using fountain code for encoding option into the system of Welin-Chen.
(Wang, [0052] Determine the code rate c in accordance…n min is the minimum number of packets required for successful)

As per claim 17:
Welin-Chen-Wang further discloses:
wherein the one data packet is passed
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

Wang further discloses layers
(Wang, [0038] FIG. 3 is a schematic diagram of an example mappings between the different layers, according to certain embodiments.  As depicted, MCCH 302 and MTCH 304 are transported over logical channels 306)

As per claim 18:
Welin-Chen-Wang further discloses:
wherein the one data packet is not passed from 

(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

Wang further discloses layers
(Wang, [0038] FIG. 3 is a schematic diagram of an example mappings between the different layers, according to certain embodiments.  As depicted, MCCH 302 and MTCH 304 are transported over logical channels 306)

As per claim 19:
Welin-Chen-Wang further discloses:
wherein the decoding is unsuccessfully complete when at least one data integrity check associated with the one data packet is failed. 
(Welin, [0058] In response to the sent encoded data block, … receives feedback information regarding decoding performance of the encoded data block at the network receiving node)
(Welin, [0059] In an action 308, according to the received feedback information the network coding module determines whether the sent encoded symbol was successfully decoded (Y in FIG. 3) or not (N in FIG. 3) by the transport receiving node)

As per claim 20:
Claims 20-27 has similar limitation as claims 1-7, 10.  Therefore, see rejection above.

As per claims 28-30:
Claims 28-30 has similar limitation as claims 12, 14 and 16.  Therefore, see rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111